DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022 has been entered.
 
Claim Objections
Claims 1-11 are objected to because of the following informalities:  
As to claim 1, lines 13-14, “the corrected complex-valued image” lacks antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 1-11 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
1. 	A method for magnetic resonance imaging that corrects non-stationary off-resonance image artifacts, the method comprising: 
(a) performing by a magnetic resonance imaging (MRI) apparatus an imaging acquisition using non-Cartesian trajectories within a field of view of the MRI apparatus to produce imaging data acquired using the non-Cartesian trajectories; and 
(b) processing by the MRI apparatus the imaging data acquired using the non- Cartesian trajectories the imaging acquisitions to produce a final image from a corrected complex-valued image; wherein the processing comprises: 
i. reconstructing from the imaging data acquired using the non-Cartesian trajectories a complex-valued image and 
ii. using a convolutional neural network (CNN) to correct for non-stationary off- resonance artifacts in the complex-valued image to produce the corrected complex-valued image, wherein an input to the CNN is the complex-valued image and an output of the CNN is the corrected complex-valued image.
	As to claim 1 above, the pertinent portion pertaining to the abstract idea is bolded.  The bolded limitations are mathematical.  See specification, page 6, line 2 – page 8, line 20. 
	The non-abstract limitation is “performing by a magnetic resonance imaging (MRI) apparatus an imaging acquisition using non-Cartesian trajectories within a field of view of the MRI apparatus to produce imaging data acquired using the non-Cartesian trajectories”; and “the MRI apparatus”.  “Performing by a magnetic resonance imaging (MRI) apparatus an imaging acquisition using non-Cartesian trajectories within a field of view of the MRI apparatus to produce imaging data acquired using the non-Cartesian trajectories” is not deemed to integrate nor amount to significantly more than the abstract idea because it is a step of collecting data with an MRI apparatus.  The MRI apparatus is recited at a high level of generality.  

A search has been performed, but no art has been found for prior art rejection at this time.
Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive.
Applicant argues in remarks page 4, that “the eligibility of claim 1 is self-evident because the claim clearly provides a technological solution to a technical problem”.  Examiner disagrees.  McRo says “a patent may issue ‘for the means or method’ of producing a certain result, or effect, and not for the result or effect produced." Diehr, 450 U.S. 175 , 182 n.7, 101 S. Ct. 1048 , 67 L. Ed. 2d 155 We therefore look to whether the claims in these patents focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 , 1336 (Fed. Cir. 2016) ("Enfish"); see also Rapid Litig. Mgmt. Ltd. v. CellzDirect, Inc., No. 2015-1570, 827 F.3d 1042 , [2016 BL 214617], 2016 U.S. App. LEXIS 12352 , [2016 BL 214617], 2016 WL 3606624 , at *4 (Fed. Cir. July 5, 2016)”.  See McRo, page 1101.  Applicant’s method involves getting data using an MRI, converting the data to a complex value image and then using a CNN to obtain a result.  These steps fail to include specificity required by McRo.  
Applicant argues on page 5 of remarks that math is not claimed.  Applicant is referred to claim 1(b)(i) and 1(b)(ii) where data conversion, i.e. math, and a convolutional neural network, i.e. matrix algebra, are claimed.  
	Applicant argues that “claim 1 clearly involves an integration of elements in a practical application” on page 6.  A review of the claim reveals an MRI apparatus and use therefor are claimed.  This was addressed in the rejection as a generically claimed MRI and is considered a field of use limited. 
	Applicant argues with respect to Step 2B that the claim was not analyzed as a whole.  Examiner disagrees.  The claim taken as a whole recites collecting MRI data using a non-Cartesian trajectory, formatting the data to a complex valued image, and applying the data to a convolutional neutral network as explained above the steps do not meet the specifically required by McRo.  Regarding the statement on page 7 of remarks “the claim recites a non-conventional and non-generic arrangement of elements”, it is noted the single element recited in the claim is an MRI.  This argument is not persuasive. 
Thus, the rejection under 35 USC 101 still remains. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/           Primary Examiner, Art Unit 2852